Citation Nr: 0533989	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-09 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed deviated 
nasal septum.  

2.  Entitlement to service connection for claimed obstructive 
sleep apnea.  

3.  Entitlement to service connection for claimed 
rhinitis/sinusitis.  

4.  Entitlement to service connection for a claimed 
disability manifested by left facial cranial nerve VII 
paralysis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2002.  

In October 2003, the Board remanded the veteran's claim for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a deviated septum, obstructive sleep 
apnea, rhinitis or sinusitis during his period of active 
military service or for many years thereafter.  

2.  The veteran is shown to have developed left facial nerve 
palsy due to blunt trauma in February 1985 that resolved 
without current residual disability.  

3.  In a May 2001 decision, the RO granted service connection 
for residuals of a left side facial fracture with injury to 
the trigeminal nerve.  

4.  The veteran currently is not shown to have a deviated 
septum, obstructive sleep apnea, rhinitis or sinusitis or 
left facial cranial nerve VII paralysis due to any event or 
incident of the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by a deviated septum 
is not due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  The veteran's disability manifested by obstructive sleep 
apnea is not due to disease or injury that was incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  The veteran's disability manifested by rhinitis or 
sinusitis is not due to disease or injury that was incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2005).  

4.  The veteran is not shown to have a disability manifested 
by left facial cranial nerve VII paralysis due to disease or 
injury that was incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in February 2004, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the June 2002 Statement of the Case and the March 2005 
Supplemental Statement of the Case, the RO provided the 
regulations for all claims, and thereby informed the veteran 
of the evidence needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

The April 1985 separation examination is negative for any 
treatment for a deviated septum, obstructive sleep apnea, 
sinusitis/rhinitis or left facial nerve paralysis.  

An April 1985 in-service hospital discharge summary indicates 
that the veteran suffered trauma to the left side of his 
face.  An examination revealed left facial swelling with 
severe and diffuse tenderness of the left side of the face.  
His extraocular movements were intact, and the pupils were 
equally reactive to light and accommodation.  

The veteran's left eyelid was swollen, but opened easily.  
There was no subconjunctival edema or hemorrhage.  
Neurological exam was completely normal.  

The initial X-ray studies showed left maxillary sinus 
opacification.  An ENT physician recommended observation with 
no need for operative therapy.  

The veteran was observed over several days and was found to 
have a left facial nerve palsy with drooping of the left side 
of the face.  Over the next several days, the veteran 
improved with decreased facial swelling.  

The veteran's swelling remained stable, and the veteran had 
improved nerve function on the left.  The discharge diagnosis 
was that of blunt facial trauma with left facial nerve palsy.  

A May 1985 service medical record indicates that the veteran 
had suffered left facial trauma with 7th nerve palsy.  It was 
noted that the veteran was doing well, and there was complete 
resolution of the 7th nerve injury.  

On the May 1985 separation report of medical history, it was 
noted that the veteran had a swollen jaw and that his jaw had 
been fractured in March 1985.  

A July 2000 private medical report indicates that a sleep 
study of the veteran demonstrated severe obstructive sleep 
apnea.  C-Pap therapy was initiated for the veteran.  

An August 2000 private medical report indicates that the 
veteran was found to have symptomatic rhinitis on occasional 
office visits.  It was noted that a limited CT scan of the 
sinuses, dated in August 2000, showed no significant 
complications from the rhinitis.  

The CT scan report noted an impression of minimal sinus 
disease of the bilateral frontal, ethmoid and maxillary 
sinuses.  The scan noted an old fracture of the lateral wall 
of the left maxillary sinus.  

The February 2001 VA sinus examination indicates that the 
veteran's medical records were reviewed.  The veteran 
reported that, while in the service he suffered an injury to 
the left side of his face that extended to his left eyebrow 
and possibly, although never confirmed, to his left nasal 
cavity.  

The veteran reported a history of sinus complaints, including 
frequent runny nose when he went out into the cold, which was 
well controlled with nasal spray.  It was noted that the 
veteran had no history of left facial nerve paralysis and did 
not appear to have any on examination.  

The examiner noted that the veteran did not appear to have 
difficulty breathing through his nose or a purulent 
discharge, although on nasal endoscopy he did have a mucoid 
discharge from the right frontal sinus ostium.  The remainder 
of the nasal cavity was unremarkable.  

He did not complain of dyspnea or report having undergone 
surgery for either his nasal problem, injury to his face or 
for his obstructive sleep apnea.  There was no apparent 
speech impairment, but there was intermittent hoarseness that 
might have been related to drying from the C-Pap machine.  

With regard to chronic sinusitis, the CT of the sinuses 
showed clear sinuses on both sides of his head, and the 
veteran did not complain of typical sinus headaches or facial 
pressure.  There were no symptoms of allergic attacks or 
other symptoms, and the veteran did not appear to be 
incapacitated by his problems.  

There was no nasal obstruction, although there was a slight 
small right inferior anterior septal spur.  The examiner 
found that the septal spur did not appear to interfere with 
the veteran's ability to breathe.  There was no sinus 
tenderness.  

The examiner also noted that the veteran's ears were normal.  
There was no evidence of a bony deformity over the left malar 
eminence or cosmetic deformity in the face.  The veteran 
subjectively admitted that his sensation to touch was 
diminished on the right side of the face in all three 
divisions of the trigeminal nerve.  

A February 2001 VA cranial nerves examination indicates that 
the veteran sustained a facial injury.  It was noted that he 
had some tingling sensation in the left cheek region.  It was 
noted that he apparently had a history of a deviated nasal 
septum and sleep apnea.  

On examination, there was decreased pinprick sensation in the 
second division of the trigeminal nerve on the left side.  
The muscles of mastication were intact.  Division one and 
division three of sensory components of the trigeminal nerve 
were intact.  The veteran's smile was symmetrical.  There was 
no evidence of dysarthria.  

The impression was that of injury to the maxillary division 
of the trigeminal nerve with mild sensory neuropathy 
surrounding the left cheek.  It was noted that there was no 
evidence of fatigability or incoordination due the veteran's 
condition.  The examiner noted that the condition was static 
and should not progress.  

The April 2001 VA medical opinion indicates that the 
veteran's medical record had been reviewed.  The veteran had 
presented for evaluation of multiple head and neck problems 
including obstructive sleep apnea, old maxillary sinus 
fracture, facial nerve paralysis and chronic sinusitis.  

The veteran stated that, in service, he suffered an injury to 
the left side of his face that also extended to his left 
eyebrow and possibly to his left nasal cavity.  He had a 
diagnosis of obstructive sleep apnea syndrome.  There was 
also a history of sinus complaints, including frequent runny 
nose.  The veteran also complained of intermittent facial 
nerve paralysis.  

The examiner reviewed the veteran's prior examinations.  The 
diagnosis was that of chronic sinusitis.  The examiner stated 
that there was no evidence of complication or any service-
connected injury.  The examiner stated that the veteran was 
currently being treated appropriately.  

In May 2001, the veteran's claims file and the previous VA 
examinations were reviewed by a VA physician.  The examiner 
noted that examination by two Ears, Nose, and Throat 
physicians did not reveal a deviated nasal septum.  The 
veteran had a normal Ears, Nose, and Throat examination, 
especially in reference to oral structures.  

The examiner noted that the veteran was 5 foot 9 inches, and 
weighed 324 pounds.  The examiner stated that the basis of 
the veteran's obstructive sleep apnea was secondary to morbid 
obesity.  

With regard to rhinitis, the veteran had discharge from the 
right frontal sinus, confirmed by two examiners.  It was 
noted that the veteran sustained injury to the left side of 
his face and not to the right side of his face.  Furthermore, 
a CAT scan revealed clear sinuses.  

The examiner stated that, therefore, there was no 
relationship between his left facial injury and the 
occurrence of rhinitis at this point in time.  

With regard to the residuals of a facial fracture, the 
examiner stated that the veteran had no abnormalities in his 
facial features or facial deformity.  A neurological 
examination revealed subjective sensations of numbness and 
tingling along the trigeminal nerve second branch.  The 
examiner stated that this was as likely as not secondary to 
facial fracture.  

With regard to left facial nerve paralysis, the examiner 
stated that there was no evidence of left facial nerve 
paralysis at this time.  The examiner stated that it could 
not be said that he had ongoing cranial nerve VII problems or 
facial nerve problems at this time from his facial fracture.  

A June 2001 private medical report indicates that the veteran 
continued to have obstructive sleep apnea.  

At the February 2002 local hearing, the veteran testified in 
relevant part that, after separation from service, he began 
to gain weight, had problems breathing, and had nosebleeds.  
He stated that he was diagnosed with a sinus problem and 
sleep apnea.  

The veteran added that, in cold weather, he would feel 
numbness in his face and close to his eye.  He stated that he 
had a problem with the area from the jaw up to his left eye 
and around the left nostril.  The veteran's wife stated that 
the veteran had trouble chewing food on the left side of his 
mouth.  

On the VA form 9, submitted in June 2002, it was noted that 
the veteran had headaches, stiffness in the jaw and trouble 
chewing.  It was noted that he also used a C-Pap machine to 
improve his breathing.  

At the November 2002 videoconference hearing, the veteran 
testified in relevant part that, while in service, he was hit 
in the face about 6 or 7 times.  He stated that he had 
problems sleeping and breathing and that, after his injury, 
he had a snoring problem.  He reported that, after the 
injury, he was paralyzed on his left side as far as smiling 
and "moving [his] eyes in the cold."  

The veteran reported that a private doctor had told him that 
his sleep apnea was a result of the injury he incurred in 
service.  The veteran stated that he had numbness on his face 
on the left side and difficulty smiling.  

In March 2004, a statement was submitted by a private doctor.  
It noted that the veteran suffered extensive facial trauma 
because of an attack by another soldier while he was in the 
military.  Since then the veteran had been having trouble 
breathing through his nose and had developed sleep apnea.  It 
was noted that the veteran underwent a sistoplasty (to fix 
his broken nose) and a urulopalatoplasty on March 11, 2003.  

A July 2004 statement from a private physician indicates that 
the veteran had been a patient since February 2003.  The 
veteran presented with sleep apnea and chronic nasal 
congestion.  

On examination, the veteran was obese with severe septal 
deviation on the left side and large, obstructive tonsils.  
In March 2003, the veteran underwent a septoplasty, 
tonsillectomy, turbinoplasty and uvulectomy.  In June 2003, a 
postoperative sleep study showed no significant obstructive 
sleep apnea after the surgery.  On examination in March 2004, 
there was no sleep apnea noted.  

The operative report from the veteran's septoplasty, 
tonsillectomy, turbinoplasty and uvulectomy indicates that 
the veteran had a history of nasal obstruction secondary to 
deviated nasal septum and snoring and possible sleep apnea 
due to tonsillar hypertrophy.  


Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury, which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection may be granted for any disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 
3.303(d).  

Service connection also may be granted when the evidence 
shows that the veteran developed a chronic disease during 
service and manifests the same disease after service.  38 
C.F.R. § 3.303.  In such a case, the post-service condition 
will be service connected however remote from the time of 
service unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  

If a chronic disease during service cannot be shown, service 
connection can be granted for a veteran's disability where 
the presence of a disorder or symptoms thereof has been noted 
during service (or an applicable post-service presumptive 
period), the symptomatology associated with that disorder is 
manifested with continuity after service, and competent 
evidence relates the present condition to that post-service 
symptomatology or an in-service injury.  Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  


Analysis

With regard to service connection for the claimed left facial 
nerve paralysis, the Board notes that in April 1985, the 
veteran suffered an incident of left facial trauma.  At that 
time, there was a diagnosis of left facial nerve palsy of the 
7th nerve.  In May 1985, a service medical record indicated 
that there was complete resolution of the 7th nerve injury.  

At the February 2001 VA sinus examination, the examiner noted 
that there was no left facial nerve paralysis on examination.  

At the February 2001 VA cranial nerves examination, there was 
decreased pinprick sensation in the second division of the 
trigeminal nerve on the left side.  The veteran's smile was 
symmetrical.  The impression was that of injury to the 
maxillary division of the trigeminal nerve with mild sensory 
neuropathy surrounding the left cheek.  

The May 2001 VA medical opinion indicates that there was no 
evidence of left facial nerve paralysis on the veteran's 
prior examinations.  Therefore, it could not be said that the 
veteran had ongoing cranial nerve VII problems or facial 
nerve problems.  

Because there is no current disability involving the left 
cranial nerve VII, service connection cannot be granted.  

Indeed, at the time of his injury in April 1985, there is 
evidence of an injury to cranial nerve VII.  However, service 
medical records indicate that there was complete resolution 
of that injury.  

On VA examination in February 2001, the veteran was found to 
have decreased pinprick sensation in the trigeminal nerve.  
The Board notes that in a May 2001 decision, the RO granted 
service connection for residuals of a left side facial 
fracture with injury to the trigeminal nerve.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for left nerve 
paralysis of the cranial nerve VII.  Accordingly, service 
connection must be denied.  

With regard to service connection for claimed deviated nasal 
septum, there is no in-service evidence of complaints of, or 
treatment for, a deviated nasal septum.  

At the February 2001 VA sinus examination, there was a slight 
small right inferior anterior septal spur noted.  The 
examiner found that the septal spur did not appear to 
interfere with the veteran's ability to breathe.  

The May 2001 VA medical opinion indicates that there was no 
evidence of a deviated nasal septum on the prior 
examinations.  

A July 2004 private medical report indicates that the veteran 
was found to have a severe septal deviation.  The operative 
report indicated that the veteran had a history of 
obstruction secondary to a deviated septum.  

The first clinical evidence of a deviated septum was on the 
July 2004 private medical report.  This is approximately 20 
years after service.  Additionally, there is no medical 
evidence of record that relates the deviated septum to 
service.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a deviated 
septum.  Accordingly, service connection for a claimed 
deviated septum is not warranted.  

With regard to service connection for obstructive sleep 
apnea, there is no in-service evidence of complaints of, or 
treatment for, sleep apnea.  A July 2000 private medical 
report indicates that the veteran had severe obstructive 
sleep apnea.  

The May 2001 VA medical opinion indicates that the veteran 
was 5 foot 9 inches, and weighed 324 pounds.  The examiner 
stated that the veteran's obstructive sleep apnea was the 
result of morbid obesity.  

A July 2004 private medical report indicates that the 
veteran's sleep apnea was due to tonsillar hypertrophy.  The 
veteran underwent surgery for various conditions.  A June 
2003 postoperative sleep study showed no significant 
obstructive sleep apnea following the surgery.  

The first clinical evidence of obstructive sleep apnea was on 
a July 2000 private medical report.  This is approximately 15 
years after service.  The May 2001 VA medical opinion found 
that the cause of the veteran's obstructive sleep apnea was 
his morbid obesity.  Furthermore, a July 2004 private report 
indicates that there was no significant sleep apnea following 
a tonsillectomy.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for obstructive 
sleep apnea.  Accordingly, service connection must be denied.  

With regard to service connection for rhinitis or sinusitis, 
there is no in-service evidence of complaints of, or 
treatment for, rhinitis or sinusitis.  An August 2000 private 
medical report indicates that the veteran had symptomatic 
rhinitis.  

At the February 2001 VA sinus examination, it was noted that 
a CT scan of the sinusitis showed clear sinuses on both 
sides, and there was no sinus tenderness.  

The April 2001 VA examination indicates a diagnosis of 
chronic sinusitis.  

The May 2001 VA medical opinon indicates that the veteran had 
discharge from the right frontal sinus.  It was noted that 
the veteran's in-service injury was to the left side of his 
face, and not the right.  The examiner stated that there was 
no relationship between his left facial injury and his 
current rhinitis.  

The first clinical evidence of rhinitis or sinusitis was on 
an August 2000 private medical report.  This is approximately 
15 years after service.  Additionally, the May 2001 VA 
medical opinion noted that the veteran had some sinus 
discharge from the right side, and not the left side, where 
his injury was incurred.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for rhinitis or 
sinusitis.  Accordingly, service connection must be denied.  

Finally, although the Board does not question the sincerity 
of the veteran's conviction that his deviated nasal septum, 
left facial nerve paralysis in cranial nerve VII, obstructive 
sleep apnea, and rhinitis/sinusitis disabilities are related 
to or had their onset during service, the Board notes that, 
as a lay person, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the May 2001 VA examiner, there is no 
basis upon which to grant the veteran's claims; therefore, 
the appeal must be denied.  

In light of these circumstances, the Board must conclude that 
service connection is not warranted for deviated nasal 
septum, obstructive sleep apnea, rhinitis/sinusitis, or 
claimed disability manifested by left facial cranial nerve 
VII paralysis.  

Accordingly, as the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt rule cannot be favorably 
applied in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for a deviated nasal septum is denied.  

Service connection for obstructive sleep apnea is denied.   

Service connection for rhinitis/sinusitis is denied.   

Service connection for a claimed disability manifested by 
left facial cranial nerve VII paralysis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


